DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-23, 25, 27-34, 36, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prahlad et al. (Pub. No. US 2005/0187992).

Claim 21:
Prahlad et al. disclose a computer-implemented method executed by one or more hardware processors, the method comprising: 
generating a snapshot, which is an image representation of a volume of data at a point in time [fig. 3; pars. 0025, 0052 – Snapshots representing a point in time of a data volume are taken. (“The system creates snapshots at various points in time that index only clusters for files that were created or changed since the last snapshot, and creates a copy of the data that has been changed or created. This allows users to keep several snapshots without requiring n times the space of the total volume of the information store.” … “For each snapshot, even though only clusters that have been changed or created since a previous snapshot are tracked in a given snapshot after the initial snapshot to, the snapshot may be provided with the data from all previous snapshots to provide the latest snapshot with folder and file information such that an index of the entire information store is maintained concurrently each snapshot. Alternatively, this may be bypassed in favor of creating a snapshot that indexes all data at a given point in time in the information store and copying only changed data.”)];
generating an index relative to a file system that comprises data files stored in the volume of data [pars. 0041-0042 – Index data for the snapshot is generated and stored. (“The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, information regarding one or more clients associated stored data, information regarding one or more storage policies, storage criteria, storage preferences, compression information, retention-related information, encryption related information, and stream related information. Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery.” … “This index data is preferably stored with the snapshot that is backed up to the storage device 115, although it is not required, and the media agent 105 that controls the storage operation may also write an additional copy of the index data to its media agent index cache 110.”)]; 
generating a snapshot-based secondary copy of the volume of data, wherein the snapshot-based secondary copy comprises the snapshot and the index relative to the point in time [pars. 0036, 0041-0042 – Index data for the snapshot is generated and stored on storage device 115 which serves as secondary storage for information store 90. (“As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.” … “The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, information regarding one or more clients associated stored data, information regarding one or more storage policies, storage criteria, storage preferences, compression information, retention-related information, encryption related information, and stream related information. Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery.” … “This index data is preferably stored with the snapshot that is backed up to the storage device 115, although it is not required, and the media agent 105 that controls the storage operation may also write an additional copy of the index data to its media agent index cache 110.”)];  
storing the snapshot-based secondary copy of the volume of data to storage media [pars. 0036, 0041-0042 – Index data for the snapshot is generated and stored on storage device 115 which serves as secondary storage for information store 90. (“As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.” … “The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, information regarding one or more clients associated stored data, information regarding one or more storage policies, storage criteria, storage preferences, compression information, retention-related information, encryption related information, and stream related information. Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery.” … “This index data is preferably stored with the snapshot that is backed up to the storage device 115, although it is not required, and the media agent 105 that controls the storage operation may also write an additional copy of the index data to its media agent index cache 110.”)]
wherein the index, which is associated with the snapshot, identifies the snapshot and, for each data file in the volume of data represented by the snapshot, identifies a respective storage location of the data file within the snapshot [pars. 0026, 0036, 0041-0042 – Each snapshot has an associated index and map that is used to identify files and folders within the snapshot. (“In some embodiments, the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store.” … “As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.” … “The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, information regarding one or more clients associated stored data, information regarding one or more storage policies, storage criteria, storage preferences, compression information, retention-related information, encryption related information, and stream related information. Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery.” … “This index data is preferably stored with the snapshot that is backed up to the storage device 115, although it is not required, and the media agent 105 that controls the storage operation may also write an additional copy of the index data to its media agent index cache 110.”)];  
in response to a restore request for an individual data file, locating the individual data file in the index [par. 0026 – “In some embodiments, the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store.”]; and 
based on a first storage location of the individual data file provided by the index, restoring the individual data file from the snapshot-based secondary copy on the storage media to another data storage location without restoring the snapshot in its entirety [fig. 6; pars. 0026, 0059-0060 – Individual files and folders may be restored without restoring the entire snapshot. (“In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store.” … “Accordingly, the storage manager may allow the user to select individual files and/or folders to be selected for restoration from a snapshot.  With reference to FIG. 6, a flow diagram is presented illustrating one embodiment of a method for restoring individual files and/or folders indexed by a snapshot.”)]. 

Claim 22 (as applied to claim 21 above):
Prahlad et al. disclose:
wherein the respective storage location of the data file within the snapshot is associated with a data block of the data file, wherein the data file comprises a plurality of data blocks represented in the snapshot [pars. 0011, 0026 – Files are stored across a number of physical or logical clusters. (“The file allocation system of the operating system typically uses a file allocation table to keep track of the physical or logical clusters across which each file in the information store is stored. Also called an allocation unit, a cluster is a given number of disk sectors that are treated as a unit, each disk sector storing a number of bytes of data. This unit, the cluster, is the smallest unit of storage the operating system can manage.” … “In some embodiments, the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots.”)]. 

Claim 23 (as applied to 21 above):

wherein the index indicates which data blocks in the snapshot are associated with which of the data files of the file system in the volume of data [pars. 0011, 0026 – Files are stored across a number of physical or logical clusters and are tracked in the map. (“The file allocation system of the operating system typically uses a file allocation table to keep track of the physical or logical clusters across which each file in the information store is stored. Also called an allocation unit, a cluster is a given number of disk sectors that are treated as a unit, each disk sector storing a number of bytes of data. This unit, the cluster, is the smallest unit of storage the operating system can manage.” … “In some embodiments, the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots.”)]. 
  
Claim 25 (as applied to claim 21 above):
Prahlad et al. disclose:
wherein based on using the index and the snapshot-based secondary copy, individual data files of the file system are granularly restored from the snapshot-based secondary copy on the storage media without restoring the snapshot in its entirety [fig. 6; pars. 0026, 0059-0060 – Individual files and folders may be restored without restoring the entire snapshot. (“In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store.” … “Accordingly, the storage manager may allow the user to select individual files and/or folders to be selected for restoration from a snapshot.  With reference to FIG. 6, a flow diagram is presented illustrating one embodiment of a method for restoring individual files and/or folders indexed by a snapshot.”)]. 

Claim 27 (as applied to claim 21 above):Prahlad et al. disclose:
wherein the snapshot-based secondary copy is a source for making other secondary copies associated with the volume of data [par. 0052 – “For each snapshot, even though only clusters that have been changed or created since a previous snapshot are tracked in a given snapshot after the initial snapshot to, the snapshot may be provided with the data from all previous snapshots to provide the latest snapshot with folder and file information such that an index of the entire information store is maintained concurrently each snapshot.”].

Claim 28 (as applied to claim 21 above):
Prahlad et al. disclose:
wherein the snapshot-based secondary copy is a source for making other secondary copies associated with the volume of data, including one or more of: [par. 0052 – “For each snapshot, even though only clusters that have been changed or created since a previous snapshot are tracked in a given snapshot after the initial snapshot to, the snapshot may be provided with the data from all previous snapshots to provide the latest snapshot with folder and file information such that an index of the entire information store is maintained concurrently each snapshot.”]. 

Claim 29 (as applied to claim 21 above):
Prahlad et al. disclose the method, further comprising: 
generating a data structure associated with the snapshot, wherein the data structure comprises one or more of: an identifier of a snapshot engine that generated the snapshot, an identifier of the volume of data as a source of data for the snapshot, and an indication of whether the snapshot can be pruned [par. 0044 – “PrimaryVolumeid is the identifier for the information store 90 from which the snapshot is being made”]. 
   
Claim 30 (as applied to claim 21 above):
Prahlad et al. disclose:
wherein the volume of data comprises primary data [fig. 1 – Information store 90 – (“As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.”)].

Claim 31 (as applied to claim 21 above):
Prahlad et al. disclose:
wherein the volume of data comprises secondary data that was copied from primary data [fig. 1; pars. 0011, 0015, 0036  – Information store 90 is secondary storage to the memory hierarchy of the client 85 – (“As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.”)]. 

Claim 32:
Prahlad et al. disclose a computing device comprising one or more hardware processors and computer memory, wherein the computing device is programmed to [fig. 2]: 
generate a snapshot, which is an image representation of a volume of data at a point in time [fig. 3; pars. 0025, 0052 – Snapshots representing a point in time of a data volume are taken. (“The system creates snapshots at various points in time that index only clusters for files that were created or changed since the last snapshot, and creates a copy of the data that has been changed or created. This allows users to keep several snapshots without requiring n times the space of the total volume of the information store.” … “For each snapshot, even though only clusters that have been changed or created since a previous snapshot are tracked in a given snapshot after the initial snapshot to, the snapshot may be provided with the data from all previous snapshots to provide the latest snapshot with folder and file information such that an index of the entire information store is maintained concurrently each snapshot. Alternatively, this may be bypassed in favor of creating a snapshot that indexes all data at a given point in time in the information store and copying only changed data.”)];  
generate an index relative to a file system that comprises data files stored in the volume of data [pars. 0041-0042 – Index data for the snapshot is generated and stored. (“The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, information regarding one or more clients associated stored data, information regarding one or more storage policies, storage criteria, storage preferences, compression information, retention-related information, encryption related information, and stream related information. Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery.” … “This index data is preferably stored with the snapshot that is backed up to the storage device 115, although it is not required, and the media agent 105 that controls the storage operation may also write an additional copy of the index data to its media agent index cache 110.”)]; 
generate a snapshot-based secondary copy of the volume of data, wherein the snapshot-based secondary copy comprises the snapshot and the index relative to the point in time [pars. 0036, 0041-0042 – Index data for the snapshot is generated and stored on storage device 115 which serves as secondary storage for information store 90. (“As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.” … “The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, information regarding one or more clients associated stored data, information regarding one or more storage policies, storage criteria, storage preferences, compression information, retention-related information, encryption related information, and stream related information. Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery.” … “This index data is preferably stored with the snapshot that is backed up to the storage device 115, although it is not required, and the media agent 105 that controls the storage operation may also write an additional copy of the index data to its media agent index cache 110.”)]
store the snapshot-based secondary copy of the volume of data to storage media [pars. 0036, 0041-0042 – Index data for the snapshot is generated and stored on storage device 115 which serves as secondary storage for information store 90. (“As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.” … “The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, information regarding one or more clients associated stored data, information regarding one or more storage policies, storage criteria, storage preferences, compression information, retention-related information, encryption related information, and stream related information. Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery.” … “This index data is preferably stored with the snapshot that is backed up to the storage device 115, although it is not required, and the media agent 105 that controls the storage operation may also write an additional copy of the index data to its media agent index cache 110.”)];  
wherein the index, which is associated with the snapshot, identifies the snapshot and, for each data file in the volume of data represented by the snapshot, identifies a respective storage location of the data file within the snapshot [pars. 0026, 0036, 0041-0042 – Each snapshot has an associated index and map that is used to identify files and folders within the snapshot. (“In some embodiments, the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store.” … “As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.” … “The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, information regarding one or more clients associated stored data, information regarding one or more storage policies, storage criteria, storage preferences, compression information, retention-related information, encryption related information, and stream related information. Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery.” … “This index data is preferably stored with the snapshot that is backed up to the storage device 115, although it is not required, and the media agent 105 that controls the storage operation may also write an additional copy of the index data to its media agent index cache 110.”)];  
in response to a restore request for an individual data file, locate the individual data file in the index [par. 0026 – “In some embodiments, the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots. In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store.”]; and 
based on a first storage location of the individual data file provided by the index, restore the individual data file from the snapshot-based secondary copy on the storage media to another data storage location without restoring the snapshot in its entirety [fig. 6; pars. 0026, 0059-0060 – Individual files and folders may be restored without restoring the entire snapshot. (“In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store.” … “Accordingly, the storage manager may allow the user to select individual files and/or folders to be selected for restoration from a snapshot.  With reference to FIG. 6, a flow diagram is presented illustrating one embodiment of a method for restoring individual files and/or folders indexed by a snapshot.”)]. 
 
Claim 33 (as applied to claim 32 above):
Prahlad et al. disclose, 
wherein the respective storage location of the data file within the snapshot is associated with a data block of the data file, wherein the data file comprises a plurality of data blocks represented in the snapshot [pars. 0011, 0026 – Files are stored across a number of physical or logical clusters. (“The file allocation system of the operating system typically uses a file allocation table to keep track of the physical or logical clusters across which each file in the information store is stored. Also called an allocation unit, a cluster is a given number of disk sectors that are treated as a unit, each disk sector storing a number of bytes of data. This unit, the cluster, is the smallest unit of storage the operating system can manage.” … “In some embodiments, the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots.”)]. 
 
Claim 34 (as applied to claim 32 above):
Prahlad et al. disclose:
wherein the index indicates which data blocks in the snapshot are associated with which of the data files of the file system in the volume of data [pars. 0011, 0026 – Files are stored across a number of physical or logical clusters and are tracked in the map. (“The file allocation system of the operating system typically uses a file allocation table to keep track of the physical or logical clusters across which each file in the information store is stored. Also called an allocation unit, a cluster is a given number of disk sectors that are treated as a unit, each disk sector storing a number of bytes of data. This unit, the cluster, is the smallest unit of storage the operating system can manage.” … “In some embodiments, the system stores a map, which may be part of a snapshot, to track specific files and folders with their corresponding copied clusters. The map created by reading data from the file allocation table of the information store and associates files and folders with the clusters stored in the snapshots.”)]. 

Claim 36 (as applied claim 32 above):
Prahlad et al. disclose, 
wherein based on using the index and the snapshot-based secondary copy, individual data files of the file system are granularly restored from the snapshot-based secondary copy on the storage media without restoring the snapshot in its entirety [fig. 6; pars. 0026, 0059-0060 – Individual files and folders may be restored without restoring the entire snapshot. (“In this way, even though the snapshot was performed at the cluster level, individual or groups of files and/or folders may be restored without unnecessarily restoring the entire information store.” … “Accordingly, the storage manager may allow the user to select individual files and/or folders to be selected for restoration from a snapshot.  With reference to FIG. 6, a flow diagram is presented illustrating one embodiment of a method for restoring individual files and/or folders indexed by a snapshot.”)]. 
 
 Claim 38 (as applied to claim 32 above):
Prahlad et al. disclose, 
wherein the snapshot-based secondary copy is a source for making other secondary copies associated with the volume of data [par. 0052 – “For each snapshot, even though only clusters that have been changed or created since a previous snapshot are tracked in a given snapshot after the initial snapshot to, the snapshot may be provided with the data from all previous snapshots to provide the latest snapshot with folder and file information such that an index of the entire information store is maintained concurrently each snapshot.”]. 
 
Claim 39 (as applied to claim 32 above):
Prahlad et al. disclose: 
wherein the volume of data comprises primary data [fig. 1 – Information store 90 – (“As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.”)]. 
 
Claim 40 (as applied to claim 32 above):
Prahlad et al. disclose, 
wherein the volume of data comprises secondary data that was copied from primary data [fig. 1 – Information store 90 is secondary storage to the memory hierarchy of the client 85 – (“As is explained in greater detail herein, a data agent 95 is in communication with one or more media agents 105 to effect the distributed storage of snapshots on one or more storage devices 115 that are remote from the information store that is the source of the snapshot 90.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 24 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al. (Pub. No. US 2005/0187992) as applied to claims 21 and 32 above, respectively, and further in view of Morita (Pub. No. US 2002/0054326).

Claims 24 and 35 (as applied to claims 21 and 32 above, respectively):
Prahlad et al. disclose all the limitations above but do not specifically disclose:
wherein the index indicates what application generated a given data file in the file system [par. 0041 – A number of file attributes are maintained, however, the application that generated that data is not included in the file attributes. (“The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, information regarding one or more clients associated stored data, information regarding one or more storage policies, storage criteria, storage preferences, compression information, retention-related information, encryption related information, and stream related information.”)]. 
In the same field of endeavor, Morita discloses:
wherein the index indicates what application generated a given data file in the file system [par. 0073 – File attributes, including generating application, are managed. (“(2) management of various file attributes (management of image data of physical page units as files) such as file name/ID management (file/user)/password management/storage time management/the number of pages/data format (such as compression system)/access restriction/generating application/print condition management,”)].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Prahlad et al. to include information of the application that created the file, as taught by Morita, in order to maintain more information about the file to aid in operations, such as, searching for files created by a particular application.

Claims 26 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al. (Pub. No. US 2005/0187992) as applied to claims 21 and 32 above, respectively, and further in view of Pawar et al. (Pub. No. US 2008/0155316).

Claims 26 and 37 (as applied to claim 21 above):
Prahlad et al. disclose all the limitations above but do not specifically disclose the method, further comprising: 
generating an other snapshot-based secondary copy by copying the snapshot-based secondary copy to an other storage media, wherein the other snapshot-based secondary copy is generated without taking another snapshot of the volume of data and further without restoring the snapshot before generating the other snapshot-based secondary copy. 

generating an other snapshot-based secondary copy by copying the snapshot-based secondary copy to an other storage media, wherein the other snapshot-based secondary copy is generated without taking another snapshot of the volume of data and further without restoring the snapshot before generating the other snapshot-based secondary copy [par. 0031 – A remote duplicate copy of a snapshot is stored. (“If a snapshot copy has been corrupted, it could be replaced with a backup copy that has been replicated to a remote data storage server. If a corrupted snapshot copy cannot be replaced, then it is deleted, and the snapshot copy process is restarted. If the record of transmitted blocks in the replication volume has been corrupted, then the replication process can be restarted to transmit all of the last snapshot changes. If the last snapshot changes are corrupted, the replication process need not be restarted if the record of blocks transmitted to and acknowledged by the remote data storage server indicates that the block that has been corrupted has already been received by the remote data storage server. Also in this case, the corrupted block can be restored by fetching the good copy from the remote data storage server.”)].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Prahlad et al. to include storing a remote duplicate copy of a snapshot, as taught by Pawar et al., in order to protect against loss of data due to corruption of the snapshot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



11 March 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139